JENNISON ASSOCIATES LLC CODE OF ETHICS, POLICY ON INSIDER TRADING AND PERSONAL TRADING POLICY As Amended October 31, 2013 Table of Contents S ECTION I: C ODE OF E THICS 1. S TANDARDS OF P ROFESSIONAL C ONDUCT P OLICY S TATEMENT 1 2. C ONFIDENTIAL I NFORMATION 3 A. P ERSONAL U SE 3 B. R ELEASE OF C LIENT I NFORMATION 3 3. C ONFLICTS OF I NTEREST 4 A-G. H OW TO AVOID POTENTIAL CONFLICTS OF INTEREST 4 4. O THER BUSINESS A CTIVITIES 5 A. I SSUES REGARDING THE RETENTION OF SUPPLIERS 5 B. G IFTS 5 C. I MPROPER PAYMENTS 6 D. B
